NOTICE OF REMOVAL — EXHIBIT A
STATE COURT FILE — INDEX

Petition

Summons Issued

Summons Issued

Pluries Summons Request
Corporation Served

Notice of Service

Summons Returned Non Est

Summons Issued

. Defendant Ohio Security Insurance Company’s Motion to Dismiss
10. Entry of Appearance — John Spurlock
11.Summons Issued — Circ Pers Serv O/S
12.Defendant Ohio Security Insurance Company’s Answer
13.Correspondence Filed

14.Motion for Special Process Server
15.Proposed Order

16.Order for Special Process Server
17.Motion for Special Process Server
18.Order for Special Process Server
19.Alias Summons Request

20.Summons Issued

21.Correspondence Filed

CHONDARWN

   

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 14d
20AC-CC00319

IN THE CIRCUIT COURT OF COLE COUNTY, MISSOURI

ERVIN CABLE
CONSTRUCTION, LLC,

Plaintiff,
v. Case No.:

OHIO SECURITY INSURANCE
COMPANY, a foreign insurance
company,

)
)
)
)
)
)
)
)
)
Serve: CSC-Lawyers Incorporating )
Service Company )
221 Bolivar Street )
Jefferson City, MO 65101 )
)

)

)

)

)

)

)

)

)

)

)

)

and

MADOVIS COMMUNICATIONS, INC.,
an administratively dissolved foreign
corporation,
Serve: Pavel Pop-Buia, Registered Agent
538 Hardesty Avenue
Kansas City, MO 64130,
Defendants.

PETITION FOR DECLARATORY JUDGMENT AND
BREACH OF CONTRACT

COMES NOW Plaintiff, Ervin Cable Construction, LLC (“Ervin”), by and through
undersigned counsel, and for its Petition for Declaratory Judgment and Breach of Contract states

and shows to the Court as follows:

PARTIES, JURISDICTION AND VENUE

1. Ervin is a foreign limited liability company with its principal place of business

located at 450 Pryor Boulevard, Sturgis, Kentucky 42459.

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 2 of 58
2. At all relevant times, Ervin was and is authorized to transact business in the state

of Missouri.
3. Defendant Ohio Security Insurance Company (“Ohio”) is a foreign insurance

company with its principal place of business located at 62 Maple Avenue, Keene, New

Hampshire 03431.

4. At all relevant times, Ohio was and is authorized to issue policies of insurance in
Missouri.

5. Ohio maintains a registered agent and registered office in Jefferson City, Cole

County, Missouri.

6. Defendant Madovis Communications, Inc. (“Madovis”) is a foreign for-profit
corporation with its principal place of business located at 6417 Grenada Island Avenue, Apollo
Beach, Florida 33572.

7. The Missouri Secretary of State revoked Madovis’ Certificate of Authority to
transact business in the state of Missouri on or about January 31, 2019, under the provisions of
Mo. Rev. Stat. §351.602.

8. Madovis maintained a registered agent and office in the state of Missouri.

9. Revocation of Madovis’ Certificate of Authority did not terminate the authority of
the registered agent of the corporation. Mo. Rev. Stat. §351.602.5.

10.‘ This action seeks declaratory judgment pursuant to Mo. Rev. Stat. §527.010, et
seq. and Missouri Rule of Civil Procedure 87, and for breach of contract.

11. Ohio, as an insurance company issuing policies in the state of Missouri and, in
particular, to Madovis Communications, Inc., is doing business in the state of Missouri, and is

subject to the personal jurisdiction of this court.

2
Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 3 of 58
12. Madovis, a for-profit foreign corporation, doing business in the state of Missouri,

is subject to the jurisdiction of this court.

13. Venue is proper in Cole County, Missouri pursuant to Mo. Rev. Stat. §508.010(3),

(17).
FACTS COMMON TO ALL COUNTS

14. _ Ervin provides cable construction services, including through subcontracting with
third parties.

15. On or about September 13, 2017, Ervin entered into an agreement with Madovis
under which Madovis agreed to perform certain subcontract work under Ervin’s primary contract
with the Project Owner (“Subcontract”). Exhibit 1 (Subcontract). Plaintiff incorporates Exhibit
1 in its entirety.

16. _ Relative to the Project which is the subject of this complaint, the Project Owner
referenced in the Subcontract is Verizon Sourcing, LLC, and its other related entities, as defined
in the primary contract.

17. The Subcontract identified Madovis as “Subcontractor? and Ervin as
“Contractor”.

18. In the Subcontract, Madovis agreed in relevant part to “defend, indemnify and
hold harmless Contractor, Project Owner, Project Owner’s lender(s), and their respective parents
(direct or indirect), subsidiaries, affiliates, officers, directors, agents, servants and/or employees
(each an “Indemnified Party” and collectively, the “Indemnified Parties”) from and against all
liability, damage or injury of any kind or nature whatsoever to all persons, whether employees of
Subcontractor or otherwise, and to all property including all settlement sums, losses and

expenses, including attorneys’ fees suffered by any Indemnified Party, which are caused by, or

3
Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 4 of 58
result from or arise out of Subcontractor’s (i) performance or nonperformance of this Agreement
and the Work (ii) breach of this Agreement or (iii) violation of any applicable law; whether or
not such claims are based upon Indemnified Party’s alleged active or passive sole negligence or
participation or upon any alleged breach of any statutory duty or obligation on the part of an
Indemnified Party, Subcontractor agrees to the aforesaid indemnification. Exhibit 1, §7(a).

19. In the Subcontract, Madovis further agreed that it “shall, at its own expense,
defend the Indemnified Parties against any claim, or any legal proceeding which may invoke
Subcontractor’s obligations under this Agreement. Subcontractor’s duty to defend the
Indemnified Parties shall apply whether such claim or legal proceeding is brought only against
any or all of the Indemnified Parties, either separately or jointly with Subcontractor.
Subcontractor shall reimburse each Indemnified Party for any legal expenses and attorneys’ fees
incurred in enforcing Subcontractor’s obligations and/or the indemnity granted to them under
this Agreement.” See Exhibit 1, §7(b).

20. ‘In the Subcontract, Madovis further agreed to procure general liability insurance
and to obtain certificates of insurance in accordance with Exhibit C to the Subcontract. Exhibit
1, §11. Specifically, in the Subcontract, Madovis agreed to procure and maintain commercial
general liability insurance with minimum limits of liability of $1,000,000.00 for each occurrence,
and $2,000,000.00 in the general aggregate. Exhibit C to Exhibit 1, {(a)(ii).

21. In the Subcontract, Madovis further agreed to name Ervin, the Project Owner, and

their parents, subsidiaries and affiliated companies as an “Additional Insured.” Exhibit C to

Exhibit 1, 4(b).

4
Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 5 of 58
22. Ohio issued an insurance policy, number BLS(20)58140519 for the period May
10, 2019 through May 10, 2020, to named insured Madovis. Exhibit 2 (Certificate of Liability
Insurance).

23. Ervin is an additional insured on the policy, specifically, the Commercial General
Liability Coverage Part and Products/Completed Operations Liability Coverage Part. Exhibit 3,
Declarations and Additional Insured Forms and Endorsements. On information and belief, the
Project Owner (Verizon) is also an additional insured on the policy.

24. The additional insured forms and endorsements provide in relevant part as

follows:

G. ADDITIONAL INSUREDS-BY CONTRACT, AGREEMENT OR
PERMIT

1. Paragraph 2. under Section IIl-Who Is An Insured is amended
to include as an insured any person or organization whom you
have agreed to add as an additional insured in a written contract,
written agreement, or permit.
Exhibit 3, Declarations and Additional Insured Forms and Endorsements, Commercial General
Liability Extension, Part G (See also, Exhibit 3, Blanket Additional Insured Contractors-
Products/Completed Operations, Paragraph A).
25. Pursuant to the Subcontract, Madovis agreed that it would not assign the

Subcontract

nor subcontract the whole or any part of the Work of the Subcontract without the written consent

of Ervin. Exhibit 1, §14.

26. Upon information and belief, Madovis assigned the Subcontract or subcontracted

some or all of the Work described therein to a third party without Ervin’s consent.

5
Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 6 of 58
27. Madovis breached the provisions of §14 of the Subcontract by such assignment or
subcontracting.

28. Pursuant to the subcontract, on or about September 6, 2019, Madovis or its
Subcontractor performed certain Work, involving the excavation for and placement of Verizon
underground facilities, on certain property located at or near 4612 Red Bridge Road, Kansas
City, Missouri 64137.

29. As a result of the Work Madovis performed, Google Fiber has alleged, among
other things, damage to its fiber line and related property and equipment at or near said location.

30. As a result of the incident, Phoenix Loss Control (on information and belief,
subrogee of Google Fiber), has asserted a claim on behalf of Good Fiber against Verizon to
recover the damages it alleges it sustained because of Madovis’ Work.

31. In its claim, Google Fiber alleges it sustained damages in the amount of
$125,756.16.

32. On or about May 18, 2020, Sedgwick Claims Management Services, Inc.
(Verizon’s third-party claims administrator) made demand on Ervin to defend and indemnify
Verizon with respect to the claim made by Google Fiber, which demand Ervin has accepted.

33. On May 26, 2020, Ervin made demand on behalf of itself and Verizon on Ohio
and Madovis for defense and indemnity of the claim by Google Fiber and Verizon’s claim
against Ervin.

34. To date, Ohio and Madovis have failed to accept Ervin’s demand.

35. Ervin may be forced to retain counsel to defend any lawsuit which Google Fiber

might subsequently file against Verizon and has been forced to retain counsel to file this action

6
Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 7 of 58
to seek this Court’s declaration of the rights and obligations under the Subcontract and Policy,
and determine breaches by Madovis of the Subcontract and by Ohio of the Policy.
36. Ervin has incurred costs and expenses relating to retention of counsel to file and

prosecute this action, which will be ongoing.

COUNT I: DECLARATORY JUDGMENT AGAINST OHIO AND MADOVIS

COMES NOW Plaintiff, and for Count I of its Petition for Declaratory Judgment and
Breach of Contract, states and shows to the Court as follows:

37. Ervin re-alleges and incorporates by reference paragraphs 1 through 36 of its
Petition as if set forth fully herein at length and verbatim.

38. Pursuant to Mo. Rev. Stat. §527.010 and Missouri Rule of Civil Procedure 87.01,
this Court is authorized to declare rights, status, and other legal relations whether or not further
relief is or could be claimed.

39. Ohio issued policy number BLS(20)58140519, for the policy period May 10,
2019 through May 10, 2020, to the named insured Madovis.

40. Ervin and Verizon are Additional Insureds under the Policy.

41. As an Additional Insured, Verizon is covered by the Policy for the claim asserted
against it by Google Fiber.

42. As an Additional Insured, Ervin is covered by the Policy for claims arising from

insured contracts.

7
Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 8 of 58
43. The Subcontract between Ervin and Madovis is an insured contract within the
meaning of the Policy.

44, The contract between Ervin and Madovis requires Madovis to defend and
indemnify Verizon and Ervin.

45. Verizon has demanded that Ervin defend and indemnify Verizon.

46. __ Ervin accepted the claim made by Verizon, and has incurred and will continue to
incur costs and expenses to defend Verizon against Google Fiber’s claim.

47. Ervin demanded that Ohio and Madovis defend and indemnify Verizon and Ervin
from the claim made by Google Fiber.

48. Ohio has unlawfully and in breach of the Subcontract refused to agree to provide
defense and indemnity to Verizon and Ervin for the claim asserted against them by Google Fiber.

49. Ohio has unlawfully and in breach of the Subcontract refused to provide coverage
to Ervin for the claim asserted against Ervin by Verizon.

50. Madovis has unlawfully and in breach of the Subcontract refused to indemnify,

reimburse and hold harmless Verizon and Ervin for the claim asserted against them by Google

Fiber.

COUNT Il: BREACH OF CONTRACT AGAINST MADOVIS
COMES NOW Plaintiff, and for Count II of its Petition for Declaratory Judgment and
Breach of Contract, states and shows to the Court as follows:
51. Ervin re-alleges and incorporates by reference paragraphs 1 through 50 of its

Petition as if set forth fully herein at length and verbatim.

8
Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 9 of 58
52. Ervin and Madovis entered into the Subcontract, pursuant to which Madovis
would perform work under Ervin’s Primary Contract.

53. Pursuant to the Subcontract, Madovis agreed in relevant part to “defend,
indemnify and hold harmless Contractor, Project Owner, Project Owner’s lender(s), and their
respective parents (direct or indirect), subsidiaries, affiliates, officers, directors, agents, servants
and/or employees (each an “Indemnified Party” and collectively, the “Indemnified Parties”) from
and against all liability, damage or injury of any kind or nature whatsoever to all persons,
whether employees of Subcontractor or otherwise, and to all property including all settlement
sums, losses and expenses, including attorneys’ fees suffered by any Indemnified Party, which
are caused by, or result from or arise out of Subcontractor’s (i) performance or nonperformance
of this Agreement and the Work (ii) breach of this Agreement or (iii) violation of any applicable
law; whether or not such claims are based upon Indemnified Party’s alleged active or passive
sole negligence or participation or upon any alleged breach of any statutory duty or obligation on
the part of an Indemnified Party, Subcontractor agrees to the aforesaid indemnification. Exhibit
1, §7(a).

54. Pursuant to the Subcontract, Madovis further agreed in relevant part that it “shall,
at its own expense, defend the Indemnified Parties against any claim, or any legal proceeding
which may invoke Subcontractor’s obligations under this Agreement. Subcontractor’s duty to
defend the Indemnified Parties shall apply whether such claim or legal proceeding is brought
only against any or all of the Indemnified Parties, either separately or jointly with Subcontractor.
Subcontractor shall reimburse each Indemnified Party for any legal expenses and attorneys’ fees

incurred in enforcing Subcontractor’s obligations and/or the indemnity granted to them under

this Agreement.” See Exhibit 1, §7(b).

9
Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 10 of 58
55. Pursuant to the Subcontract, Madovis agreed in relevant part to “reimburse each
Indemnified Party for any legal expenses and attorneys’ fees incurred in enforcing
Subcontractor’s [Madovis] obligations and/or the indemnity granted to them under this
Agreement.” Exhibit 1, §7(b).

56. In the event it is determined that Verizon is not an additional insured under the
Policy, then Madovis breached the terms of the Subcontract by failing to procure the requisite
insurance naming Verizon as an additional insured as required by the Subcontract.

57. | Madovis has unlawfully and in breach of the Subcontract refused to defend and
indemnify Verizon, resulting in expense and loss to Ervin.

58. | Madovis has unlawfully and in breach of the Subcontract refused to indemnify,
reimburse and hold harmless Ervin for the claim asserted against Ervin by Verizon for claims
arising out of work MADOVIS performed, resulting in expense and loss to Ervin.

59. As a result of Madovis’ unlawful conduct, Ervin has suffered damage in an
amount to be proved at trial, in excess of $25,000.00.

60. As a result of Madovis’ unlawful conduct, Ervin is entitled to its attorneys’ fees
and costs and expenses incurred in connection with its enforcement of the indemnity granted to it

under the Subcontract.

COUNT Ill: BREACH OF CONTRACT AGAINST OHIO
COMES NOW Plaintiff, and for Count III of its Petition for Declaratory Judgment and

Breach of Contract, states and shows to the Court as follows:

61. Ervin re-alleges and incorporates by reference paragraphs 1 through 60 of its

Petition as if set forth fully herein at length and verbatim.

10
Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 11 of 58
62. Ervin is a party to the insurance contract with Ohio as it is an additional insured
under that Policy.

63. Pursuant to the policy, Ohio has an obligation to indemnify additional insured
Ervin for claims asserted against Ervin by Verizon arising out of the work performed by
Madovis, the named insured on the Policy.

64. Ohio has unlawfully and in breach of the Policy refused to indemnify additional
insured Ervin for claims asserted against Ervin by Verizon arising out of the work performed by
Madovis, the named insured on the Policy.

65. | Ohio has unlawfully and in breach of the Policy failed to defend Verizon against
the claims asserted by Google Fiber, arising out of the work performed by Madovis, the named
insured on the Policy.

66. As a result of Ohio’s unlawful conduct and breach of the terms of the Policy,
additional insured Ervin has suffered damage in an amount to be proved at trial, in excess of
$25,000.00.

67. As a result of Ohio’s unlawful conduct and breach of the terms of the Policy,
additional insured Ervin is entitled to its attorneys’ fees and costs and expenses incurred in
connection with its enforcement of the indemnity granted to it under the Policy.

WHEREFORE, Plaintiff Ervin respectfully requests that this Court:

(a) Issue its Declaratory Judgment:
(i) That Ervin, as an additional insured under the Policy, is entitled to receive from
Ohio full indemnity and reimbursement as a result of the claim asserted against it by Verizon;
(ii) That Ervin is entitled, pursuant to the Subcontract, to receive from Madovis full

indemnity and reimbursement as a result of the claims asserted against Ervin by Verizon;

11
Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 12 of 58
(iii) That Ohio has an obligation to defend and indemnify Verizon;
(b) Enter a judgment ordering Ohio and Madovis to pay for Verizon’s defense of the
claim asserted against it by Google Fiber on an ongoing basis, and to reimburse Ervin for all

expenses and costs expended on the defense of Verizon, including, but not limited to, attorneys’

fees.
(c) Enter a judgment awarding Ervin compensatory damages.
(d) Enter a judgment requiring Ohio and Madovis to reimburse Ervin for its

reasonable attorneys’ fees and costs incurred in enforcing its rights under the Policy and

Subcontract; and

(e) Grant such other and further relief as the Court deems just and proper in the

premises.
PLAINTIFF REQUESTS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

Respectfully submitted,

/s/ Jeffrey H. Blaylock

JEFFREY H. BLAYLOCK #34151
email: jblaylock@fpb-law.com
FORD, PARSHALL & BAKER, L.L.C.
3210 Bluff Creek Drive

Columbia, MO 65201-3525

Tel: (573) 449-2613

Fax: (573) 875-8154

ATTORNEYS FOR PLAINTIFF

12
Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 13 of 58
IN THE 19TH JUDICIAL CIRCUIT, COLE COUNTY, MISSOURI

 

 

 

Judge or Division: Case Number: 20AC-CC00319

JON EDWARD BEETEM

Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address
ERVIN CABLE CONSTRUCTION JEFFREY HYATT BLAYLOCK

FORD PARSHALL & BAKER LLC
3210 BLUFF CREEK DR
vs. | COLUMBIA, MO 65201

Defendant/Respondent: Court Address:

OHIO SECURITY INSURANCE COMPANY 301 E HIGH
Nature of Suit: JEFFERSON CITY, MO 65101

CC Breach of Contract (Date File Stamp)
Summons in Civil Case

The State of Missouri to: OHIO SECURITY INSURANCE COMPANY
Alias:
% CSC-LAWYERS INCORPORATING SV
221 BOLIVAR STREET
JEFFERSON CITY, MO 65101
COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a

copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

“tap [TPS
Aee..RF rt.
Wednesday, August 19, 2020 we ” est

COLE COUNTY Date Clerk

 

 

 

 

 

 

 

 

Further Information:

 

Sheriff’s or Server’s Return
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)

[_] delivering a copy of the summons and a copy of the petition to the defendant/respondent.

(-] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with

, a person of the defendant's/respondent's family over the age of
15 years who permanently resides with the defendant/respondent.

(J (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

 

 

 

 

 

 

 

 

(name) (title).
(] other:
Served at (address)
in (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal)
My commission expires:
Date Notary Public
Sheriff's Fees, if applicable
Summons $
Non Est $
Sheriff's Deputy Salary
Supplemental Surcharge $ 10.00
Mileage $ ( miles @ $. per mile)
Total $

 

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
classes of sults, see Supreme Court Rule 54.

 

 

OSCA (06-18) SM30 (SMCiA Ser Zoieilues/CoA Daduhentlid #Daesmooera 1-2 1 Foiled 02/05/21vil Ariagyerd ebr@iNaG: Rules 54.01 — 54.05,
54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
 

IN THE 19TH JUDICIAL CIRCUIT, COLE COUNTY, MISSOURI

 

 

 

Judge or Division: Case Number: 20AC-CC00319

JON EDWARD BEETEM

Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address
ERVIN CABLE CONSTRUCTION JEFFREY HYATT BLAYLOCK

FORD PARSHALL & BAKER LLC
3210 BLUFF CREEK DR
vs. | COLUMBIA, MO 65201

Defendant/Respondent: Court Address:

QHIO SECURITY INSURANCE COMPANY _| 301 E HIGH
Nature of Suit: JEFFERSON CITY, MO 65101

CC Breach of Contract (Date File Stamp)
Summons in Civil Case
The State of Missouri to: MADOVIS COMMUNICATIONS, INC.

 

 

 

 

 

 

Alias:
% PAVEL POP-BUIA
538 HARDESTY AVENUE
KANSAS CITY, MO 64130
COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a

copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

Wednesday, August 19, 2020 me Pad.

COLE COUNTY Date Clerk

 

 

Further Information:

 

Sheriff’s or Server’s Return
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)

[-] delivering a copy of the summons and a copy of the petition to the defendant/respondent.

["] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with

, 2 person of the defendant's/respondent's family over the age of
15 years who permanently resides with the defendant/respondent.

(_] (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

 

 

 

 

 

 

(name) (title).
(J other:

Served at (address)
in (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server

Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal)
My commission expires:
Date Notary Public

 

Sheriff's Fees, if applicable
Summons

Non Est

Sheriff's Deputy Salary
Supplemental Surcharge
Mileage

Total

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
classes of suits, see Supreme Court Rule 54.

10.00
( miles @ $. per mile)

A tA A PHA

 

 

OSCA (06-18) SM30 (SMG Ser Zoidilves/coyOaduhekilid sDoemeoerd 1-2 1Folead 02/05/24vi Arovghere FormiNeS): Rules 54.01 — 54.05,
54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
FORD, PARSHALL & BAKER, L.L.C.

 

 

ATTORNEYS AT LAW
HAMP FORD 3210 Bluff Creek Drive
JEFFREY O, PARSHALL THEODORE L. LYNCH
MICHAEL R. BAKER Columbia, Missouri 65201-3525
JEFFREY H. BLAYLOCK Of Counsel
DAVID W. WALKER MICHAEL R. WHITWORTH*
Telephone (573) 449-2613
CLAYTON L. THOMPSON MLLR. JAC
W. TYLER DUNN Facsimile (573) 875-8154 JACKSON
*Also admitted in Ulinois
—__*____ www. fpb-law.com
email for Jeffrey H. Blaylock
iblaylock@fpb-law.com
September 1, 2020
Dawnel Davidson
Cole County Circuit Clerk
Cole County Courthouse

301 East High Street
Jefferson City, MO 65101

RE: Ervin Cable Construction v. Ohio Security Insurance Company and
Madovis Communications, Inc.
In the Circuit Court of Cole County, Missouri
Case No.: 20AC-CC000319

Dear Ms. Davidson:

Attached to this correspondence you will find the Non-Est Return of Service of Summons on
Madovis Communications, Inc.

I am requesting that you issue Pluries Summons to Madovis Communications, Inc., for service on
its Registered Agent:

Pavel Pop-Buia
5348 Hardesty Avenue
Kansas City, MO 64130.

Thank you for your assistance in this matter. Please let me know if you have any questions.

 

JHB/kmh
Enclosure

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 16 of 58
IN THE 19TH JUDICIAL CIRCUIT, COLE COUNTY, MISSOURI

“8
'

 

 

 

 

 

 

Judge or Division: Case Number: 20AC-CC00319
JON EDWARD BEETEM
Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address
ERVIN CABLE CONSTRUCTION JEFFREY HYATT BLAYLOCK

FORD PARSHALL & BAKER LLC

3210 BLUFF CREEK DR

vs. | COLUMBIA, MO 65201

Defendant/Respondent: Court Address:
OHIO SECURITY INSURANCE COMPANY 301 E HIGH
Nature of Suit: JEFFERSON CITY, MO 65101
CC Breach of Contract (Date File Stamp)

 

 

 

Summons in Civil Case

 

The State of Missouri to: OHIO SECURITY INSURANCE COMPANY

Alias:
% CSC-LAWYERS INCORPORATING SV
221 BOLIVAR STREET
JEFFERSON CITY, MO 65101
COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a

copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may
be taken against you for the relief demanded In the petition.

 

Wednesday, August 18, 2020 ‘ 2
COLE COUNTY Date Clark

Further information:

 

S

Sheriff's or Server's Return
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)

(] delivering a copy of the summons and a copy of the petition to the defendant/respondent.
(1) leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/raspondent with
, 4 person of the defendant’s/respondent’s family over the age of

15 years who permanently resides with the defendant/respondent.

4 (for 88 ees rn na corporation) delivering a copy of the summons and a copy of the complaint ta:
Lees (name) Des Siainge (title).

 

ome
Served at AHH than Ct Tefferson City MoO WSO (address)

in Gey _ MO, on { | 2 (202 QO. (date) at_ 6:00 200 Rime).

NeW rf f hk. 4 Bu Cer . ’
[/ bf va of Sheriff or Server ‘ ~bty of Stwriff or Server

 

 

 

Must be sworn before a notary public if not served by an authorized officer:

 

 

 

Subscribed and sworn to before me on (date).
(Seal)
My commission expires:
Date Notary Public

Sheriff's Fees, if applicable
Summons $ SZ
Non Est S$ SS An
Sheriff's Deputy Salary
Supplemental Surcharge § 10.00 %
Mileage $ ( miles @ §. per mile) 9 a“
Total $

 

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all

 

classes of suits, see Supreme Court Rule 54.

 

OSCA (06-18) SM30 (SMCCARE cou Lee Red Hite « emdGet 1-2, billed 02/05/21, Page +7 OLS%. autos $4.01 54.05,

54.13, and 54.20; 506.120 ~ 506.140, and 506.150 RSMo
i

IN THE 19TH JUDICIAL CIRCUIT, COLE COUNTY, MISSOURI

 

7B
ei \
Judge or Division: Case Number: 20AC-CC00319

 

 

 

 

 

 

 

 

JON EDWARD BEETEM
Piaintiff/Petitioner: Plaintiff's/Petitioner's Attorney/Address
ERVIN CABLE CONSTRUCTION JEFFREY HYATT BLAYLOCK

FORD PARSHALL & BAKER LLC

3210 BLUFF CREEK DR

vs. | COLUMBIA, MO 65201

Defendant/Respondent: Court Address:
OHIO SECURITY INSURANCE COMPANY 301 E HIGH
Nature of Suit: JEFFERSON CITY, MO 65101
CC Breach of Contract (Date File Stamp)

 

Summons in Civil Case

The State of Missouri to: OHIO SECURITY INSURANCE COMPANY

Alias:
% CSC-LAWYERS INCORPORATING SV
221 BOLIVAR STREET
JEFFERSON CITY, MO 65101
COURT. SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a

copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may
be taken against you for the relief demanded In the petition.

 

 

Weetresiay, Augual 18, 2020 \
COLE COUNTY Date Clark
Further information.
Sheriff's or Server’s Return
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.

! certify that | have served the above summons by: (check one)

(_] delivering a copy of the summons and a copy of the petition to the defendant/respondent.

([] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
, a person of the defendant's/respondent's family over the age of
15 years who permanently resides with the deferidant/respondent.

Xi (tor emis ona compraton) delivering a copy of the summons and a copy of the complaint te:

 

 

 

 

 

 

 

 

 

 

 

 

e\\uy eZ AS (name) Desianee (title).
[J other: wd
Servvedat AHO CE than Cr Sefersan City Mo WFO (address)
in Ger County/Gity-of St Louis), MO, on ( a 24 7010. (date) at 6: 00 Biro,
nent 22h} Bu Che. Dubna
he} Naine of Sheriff or Server ~ F Sigrfature of SAdriff or Server
Must be sworn before a notary public If not served by an authorized officer:
Subscribed and sworn to before me on {date).
(Seal)
My commission expires:
Date Notary Public
Sheriff's Fees, if applicable
Summons SZ
Non Est $ a SS Y
Sheriff's Deputy Salary (
Supplemental Surcharge = $ 10.00 %) Jy
Mileage $ ( miles @ §. per mile) >
Total $

 

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
classes of suits, see Supreme Court Rule 54.

 

 

OSCA (06-18) SM30 mcc PAF Bi SEY yA RSeamone # Sale 1-2 1 Filed 02/05/64, Pros 8.0 he 9. Rules 54.01 ~ 54.05,

64.13, and 54.20; 506.120 ~ 506.140, and 506.150 RSMo
vt // ¥/AVAL
abun
Copy

IN THE 19TH JUDICIAL CIRCUIT, COLE COUNTY, MISSOURI

 

 

 

 

 

 

 

 

 

Judge or Division: Case Number: 20AC-CC00319
JON EDWARD BEETEM BO POU « ABSO
Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address
ERVIN CABLE CONSTRUCTION JEFFREY HYATT BLAYLOCK Ss 3 }
FORD PARSHALL & BAKER LLC Ss 2 "
3210 BLUFF CREEK DR a =
vs. | COLUMBIA, MO 65201 oo 2
Defendant/Respondent: Court Address: f o2
OHIO SECURITY INSURANCE COMPANY 301 E HIGH _ Ss 2
Nature of Suit: JEFFERSON CITY, MO 65101 ey °
CC Breach of Contract (ate FUBStamp) 7
Summons in Civil Case Nm mH
The State of Missouri to: MADOVIS COMMUNICATIONS, INC a y
Alias: 4
% PAVEL PoP-BUIA Aj
538 HARDESTY AVENUE
KANSAS CITY, MO 64130
COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition,
copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may

rem.

be taken against you for the relief demanded in the petition.
Clerk

 

Wednesday, August 19, 2020
Date

 

 

COLE COUNTY

 

Further Information:
Sheriff's or Server's Return
Note to serving officer: Summons should be retumed to the court within 30 days after the date of issue

| certify that | have served the above summons by: (check one)

CJ delivering a copy of the summons and a copy of the petition to the defendant/respondent.

(_] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
, 4 person of the defendant’s/respondent's family over the age of

 

15 years who permanently resides with the defendant/respondent,
ffor. service on a corooration) deliverina a conv of the summons and a copy of the complaint to

-L...._[Ldor. service on i
: NON-EST -

pA GEN SiGe Oy

ave made a diligent sear ran 0 find th fi
PATA. Boe COND ate RA ey Pays Ee a ,
_ Ce L .

WG Peet Aphe 0 SS

 

tl

 

 

 

or the reason that.
DEPARTMENT OF CIVIL PROCESS
COURT ADMINISTRATOR'S OFFICE
CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

896 do nv “ a,
DEPUTY aan —

Date

f

SIRCT 3031- 12/13

ClaSses OT SUITS, S@8 SUPE VOU mule oF,
Cas ase 2:21-cv-04024-NKL Document 1-2 Filed O2/0S/21 a e 19 of 58

OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-4 ocedure Form No. 1; Rules 54.01 ~ 54.05,

54.13, and $420, 506.120 — 506. 140, and 506.150 RSMo

|
 

IN THE 19TH JUDICIAL CIRCUIT, COLE COUNTY, MISSOURI

 

 

 

Judge or Division: Case Number: 20AC-CC00319

JON EDWARD BEETEM

Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address
ERVIN CABLE CONSTRUCTION JEFFREY HYATT BLAYLOCK

FORD PARSHALL & BAKER LLC
3210 BLUFF CREEK DR
vs. | COLUMBIA, MO 65201

Defendant/Respondent: Court Address:

OHIO SECURITY INSURANCE COMPANY 301 E HIGH
Nature of Suit: JEFFERSON CITY, MO 65101

CC Breach of Contract (Date File Stamp)
Summons in Civil Case
The State of Missouri to: MADOVIS COMMUNICATIONS, INC.

 

 

 

 

 

 

Alias:
% PAVEL POP-BUIA
5348 HARDESTY AVENUE
KANSAS CITY, MO 64130
COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a

copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

—e Hy al
Thursday, September 03, 2020 A a
COLE COUNTY Date Clerk

 

Further Information:

 

Sheriff's or Server’s Return
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)

(_] delivering a copy of the summons and a copy of the petition to the defendant/respondent.
[_] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
, 2 person of the defendant's/respondent’s family over the age of

15 years who permanently resides with the defendant/respondent.
[_] (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

 

 

 

 

 

 

 

(name) (title).
(_] other:
Served at (address)
in (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal)
My commission expires:
Date Notary Public
Sheriff's Fees, if applicable
Summons $
Non Est $
Sheriff's Deputy Salary
Supplemental Surcharge $. 10.00
Mileage $ ( miles @ §. per mile)
Total $

 

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
classes of suits, see Supreme Court Rule 54.

 

OSCA (06-18) SM30 (SMCIASGr Gatiluca/onlA Oddirbdktla #boosmco-ess 1-2 1 foiled 02/05/24vii AreeaGre2OrMINSG : Rules 54.01 — 54.05,
54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
IN THE CIRCUIT COURT OF COLE COUNTY, MISSOURI

ERVIN CABLE CONSTRUCTION, _ )
LLC, )
)

Plaintiff, )

)

Vs. ) Case No. 20AC-CC00319

)

OHIO SECURITY INSURANCE )
COMPANY and MADOVIS )
COMMUNICATIONS, INC., )
)

Defendants. )

MOTION TO DISMISS

 

COMES NOW defendant, Ohio Security Insurance Company, by and through
counsel, Keck & Phillips, LLC, and moves the Court to dismiss the above cause for the
reason that Plaintiff's Petition For Declaratory Judgment And Breach of Contract fails to
state a claim upon which relief may be granted against this defendant.

WHEREFORE, Defendant moves the Court to dismiss the Petition and for such

further relief as the Court deems just in the premises.

. Respectfully submitted,
KECK & PHILLIPS, LLC

By_/s/ Patricia A. Keck
Patricia A. Keck #42811
3140 East Division
Springfield, Missouri 65802
Telephone: (417) 890-8989
Facsimile: (417) 890-8990
Email: pat@kpwlawfirm.com
Attorneys For Defendant Ohio
Security Insurance Company

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 21 of 58

- O20 Le Jaquiajdas 7 WNOMS BOD - paella Ayeoiuolsa|3

WY 22:4 |
CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and accurate copy of the foregoing was
sent via Missouri Courts efiling this 215 day of September, 2020, to:

Jeffrey H. Blaylock

Ford, Parshall & Baker, LLC
3210 Bluff Creek Drive
Columbia, MO 65201-3525

/s/ Patricia A. Keck
Patricia A. Keck

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 22 of 58

-HISHD BOD - paris Aypeotonoayy

Jaquoidas

>
t

Vice-lLl~ O20e Le

VE
4

{
v
IN THE CIRCUIT COURT OF COLE COUNTY, MISSOURI

ERVIN CABLE CONSTRUCTION, )
LLC, )
)

Plaintiff, )

)

vs. ) Case No. 20AC-CC00319

)

OHIO SECURITY INSURANCE )
COMPANY and MADOVIS )
COMMUNICATIONS, INC., )
)

Defendants. )

ENTRY OF APPEARANCE

 

John Spurlock of Keck & Phillips, L-L.C. does hereby enter his appearance as counsel for
Ohio Security Insurance Company, Defendant, in the above-entitled matter.
Respectfully submitted,
KECK & PHILLIPS, L.L.C.

By:____/s/ John Spurlock
John Spurlock #69362
3140 E. Division
Springfield, MO 65802
Telephone: (417) 890-8989
Facsimile: (417) 890-8990
Email: john@kpwlawfirm.com
Attorneys for Defendants

Entry of Appearance Page: 1

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 23 of 58

Wid LELO- O80 GE HGO}O - HNO BOO - pay Apeotuonoe!y
yeaiuongela

~LA

 

 

CERTIFICATE OF SERVICE 2
This is to certify that a true and correct copy of the foregoing document was sent 2
via ECF to all parties of record this 16" day of October 2020. c
/s/ John Spurlock S
John Spurlock =
Entry of Appearance Page: 2

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 24 of 58
IN THE 19TH JUDICIAL CIRCUIT, COLE COUNTY, MISSOURI

 

 

 

Judge or Division: Case Number: 20AC-CC00319

JON EDWARD BEETEM

Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address:
ERVIN CABLE CONSTRUCTION JEFFREY HYATT BLAYLOCK

FORD PARSHALL & BAKER LLC
3210 BLUFF CREEK DR
vs. | COLUMBIA, MO 65201

 

 

 

 

Defendant/Respondent: Court Address:
OHIO SECURITY INSURANCE COMPANY 301 E HIGH
CC Breach of Contract (Date File Stamp)

 

Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)

 

The State of Missouri to: MADOVIS COMMUNICATIONS, INC.

Alias:
% PAVEL POP-BUIA
5348 HARDESTY AVENUE
KANSAS CITY, MO 64130
COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, copy of

which is attached, and to serve a copy of your pleading upon the attorney for the
plaintiff/petitioner at the above address all within 30 days after service of this summons upon
you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be

taken against you for the relief demanded in this action. - Py
Thursday, October 22, 2020 ef a

COLE COUNTY Date Clerk
Further Information:

 

 

 

 

Officer’s or Server's Affidavit of Service

| certify that:
1. Lam authorized to serve process in civil actions within the state or territory where the above summons was served.
2. My official title is of County, (state).

 

3. [have served the above summons by: (check one)

[-] delivering a copy of the summons and a copy of the petition to the defendant/respondent.

[_] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
defendant/respondeni with , a person of the defendant’s/respondent’s family
over the age of 15 years who permanently resides with the defendant/respondent.

[_] (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

 

 

 

 

(name) (title).
(-] other:
Served at (address)
in County, (state), on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Subscribed and sworn to before me this (day) (month) (year).
I am: (check one) [_] the clerk of the court of which affiant is an officer.
[_] the judge of the court of which affiant is an officer.
(Seal) [_] authorized to administer oaths in the state in which the affiant served the above
summons. (use for out-of-state officer)
(-] authorized to administer oaths. (use for court-appointed server)
Signature and Title
Service Fees
Summons $
Non Est $
Mileage $ ( miles @ $ per mile)
Total $

 

See the following page for directions to officer making return on service of summons.

 

 

OSCA (07-18) SM60 (SMO) Fer Zod Use CDH: MeauhaKiling BicsMosent 1-2 1hiled(@Ma@ecinbioPage BbieobHées, 54.07, 54.14, 54.20;
506.500, 506.510 RSMo
 

Directions to Officer Making Return on Service of Summons

A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
defendant's/respondent’s refusal to receive the same.

Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
leaving a copy of the summons and motion at the individual's dwelling house or usual place of abode with some
person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
registered agent or to any other agent authorized by appointment or required by law to receive service of process;
(4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
any person otherwise lawfully so designated.

Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
territory where such service is made.

Service may be made in any state or territory of the United States. If served in a territory, substitute the word
“territory” for the word “state.”

The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
manner of service, the official character of the affiant, and the affiant's authority to serve process in civil actions
within the state or territory where service is made.

Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
appear in court. The return should be made prompily, and in any event so that it will reach the Missouri court within

30 days after service.

 

 

 

OSCA (07-18) SM60 (SMOG) Fer Gadd Ley dAH-Hedumehtipgacsmosent 1-2 a2RledoaMdeobigPage AGeobAR, 54.07, 54.14, 54.20:

506.500, 506.510 RSMo
ERVIN CABLE CONSTRUCTION,

LLC,

VS.

OHIO SECURITY INSURANCE
COMPANY and MADOVIS
COMMUNICATIONS, INC.,

IN THE CIRCUIT COURT OF COLE COUNTY, MISSOURI

Plaintiff,

)
)
)
)
) Case No. 20AC-CC00319
)
)
)
)
)
)

Defendants.

ANSWER TO PETITION FOR DECLARATORY
JUDGMENT AND BREACH OF CONTRACT

COMES NOW Defendant Ohio Security Insurance Company (“Ohio”), by and

through counsel, Keck & Phillips, L.L.C., and for its Answer to the Petition For Declaratory

Judgment And Breach of Contract of Ervin Cable Construction, LLC, plaintiff, states:

1.

PARTIES, JURISDICTION, AND VENUE

Ohio is without sufficient information to form a belief as to the truth or falsity

of the allegations contained in paragraph 1 and therefore denies same.

2.

Ohio is without sufficient information to form a belief as to the truth or falsity

of the allegations contained in paragraph 2 and therefore denies same.

3.

4.

5.

6.

Ohio admits the allegations contained in paragraph 3.
Ohio admits the allegations contained in paragraph 4.
Ohio admits the allegations contained in paragraph 5.

Ohio is without sufficient information to form a belief as to the truth or falsity

of the allegations contained in paragraph 6 and therefore denies same.

1

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 27 of 58

~ payi4 Aypeoiuojoaly

) BOD

oa,

IONS

"EL fOquiaaon = pr

Nd 8P:ZL
7. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 7 and therefore denies same.

8. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 8 and therefore denies same.

9. Paragraph 9 contains only legal conclusions and requires no response. To the
extent a response may be deemed required, Ohio denies same.

10. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 10 and therefore denies same.

11. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 11 and therefore denies same.

12. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 12 and therefore denies same.

13. Ohio denies the allegations contained in paragraph 13.

FACTS COMMON TO ALL COUNTS

14. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 14 and therefore denies same.

15. Ohio states that the document referenced in paragraph 15 speaks for itself and
therefore no response is required. To the extent a response is necessary, Ohio is without
sufficient information to form a belief as to the truth or falsity of the allegations contained in
paragraph 15 and therefore denies same.

16. Ohio is without sufficient information to form a belief as to the truth or falsity

of the allegations contained in paragraph 16 and therefore denies same.

2

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 28 of 58

- pally Aypeoiucnoeyy

= FNUND ajog

- OZ0Z ‘LL equiaaon

Wel 8-21
17. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 17 and therefore denies same.

18. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 18 and therefore denies same.

19. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 19 and therefore denies same.

20. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 20 and therefore denies same.

21. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 21 and therefore denies same.

22. Ohio states that the document referenced in paragraph 22 speaks for itself and
therefore no response is required. To the extent a response is necessary, Ohio admits that it
issued insurance policy number BLS(20)58140519, but denies that the complete or entire
Policy is attached to Plaintiff's Petition and denies the remaining allegations contained in
paragraph 22.

23. Ohio states that the document referenced in paragraph 23 speaks for itself and
therefore no response is required. To the extent a response is necessary, Ohio admits that
Ervin Cable Construction, LLC is listed as an additional insured on the policy, but denies
the remaining allegations contained in paragraph 23.

24. Ohio is without sufficient information to form a belief as to the truth or falsity

of the allegations contained in paragraph 24 and therefore denies same.

3

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 29 of 58

- 0ZOZ ‘LL SSQUUIBAON ~ NOG B]O9 - pafi4 AjjpeotuoNoaly

We 8rd)
25. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 25 and therefore denies same.
26. Ohio is without sufficient information to form a belief as to the truth or falsity

of the allegations contained in paragraph 26 and therefore denies same.

27. _ Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 27 and therefore denies same.

28. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 28 and therefore denies same.

29. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 29 and therefore denies same.

30. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 30 and therefore denies same.

31. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 31 and therefore denies same.

32. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 32 and therefore denies same.

33. Ohio is without sufficient information to form a belief as to the truth or falsity

of the allegations contained in paragraph 33 and therefore denies same.

34. Ohio is without sufficient information to form a belief as to the truth or falsity

of the allegations contained in paragraph 34 and therefore denies same.

35. Ohio is without sufficient information to form a belief as to the truth or falsity

of the allegations contained in paragraph 35 and therefore denies same.

4

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 30 of 58

- pay-| Ayeoluonoayy

oO

- O20Z LL JGQUIGAQN ~ NOUD ayo

r4
7

G

Wel OF:
36. Ohio is without sufficient information to form a belief as to the truth or falsity

of the allegations contained in paragraph 36 and therefore denies same.
COUNT I- DECLARATORY JUDGMENT AGAINST OHIO AND MADOVIS

COMES NOW Defendant Ohio Security Insurance Company, by and through
counsel, Keck & Phillips, L.L.C., and for its Answer to Count I of the Petition For
Declaratory Judgment And Breach of Contract of Ervin Cable Construction, LLC, plaintiff,
states:

37. In response to paragraph 37, Ohio realleges and incorporates its answers
and responses to paragraphs 1 through 36 of plaintiff’s Petition as if fully set forth herein.

38. Paragraph 38 contains only legal conclusions and requires no response. To the
extent a response may be deemed required, Ohio denies same.

39. Ohio admits that it issued insurance policy number BLS(20)58140519, but
denies the remaining allegations contained in paragraph 39.

40. Ohio admits that Ervin Cable Construction, LLC is listed as an additional
insured on the policy, but denies the remaining allegations contained in paragraph 40.

41. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 41 and therefore denies same.

42. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 42 and therefore denies same.

43. Ohio is without sufficient information to form a belief as to the truth or falsity

of the allegations contained in paragraph 43 and therefore denies same.

5

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 31 of 58

- pay] Apeoiuonoary

- YN ajoo

_| aqUaAON

~ 0202 '

Nd 821
44. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 44 and therefore denies same.

45. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 45 and therefore denies same.

46. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 46 and therefore denies same.

47. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 47 and therefore denies same.

48. Ohio denies the allegations contained in paragraph 48.

49. Ohio denies the allegations contained in paragraph 49.

50. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 50 and therefore denies same.

WHEREFORE, Defendant Ohio Security Insurance Company, having answered to
Count I of the Petition For Declaratory Judgment And Breach of Contract of Ervin Cable
Construction, LLC, plaintiff, prays to be discharged therefrom, be awarded its costs and
attorney fees, and for such other and further relief as the Court deems just and proper in
the premises.

COUNT II —- BREACH OF CONTRACT AGAINST MADOVIS

Plaintiff's Count II makes no allegations against Ohio. To the extent a response is
required to Count I, Ohio states as follows:

51. In response to paragraph 51, Ohio realleges and incorporates its answers

and responses to paragraphs 1 through 50 of plaintiffs Petition as if fully set forth herein.

6

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 32 of 58

ONOBIT}

eoiu

~ pail Al

JOQLUBAON - HNO a105
52. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 52 and therefore denies same.

53. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 53 and therefore denies same.

54. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 54 and therefore denies same.

55. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 55 and therefore denies same.

56. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 56 and therefore denies same.

57. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 57 and therefore denies same.

58. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 58 and therefore denies same.

59. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 59 and therefore denies same.

60. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 60 and therefore denies same.

WHEREFORE, Defendant Ohio Security Insurance Company, having answered to
Count II of the Petition For Declaratory Judgment And Breach of Contract of Ervin Cable

Construction, LLC, plaintiff, prays to be discharged therefrom, be awarded its costs and

7

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 33 of 58

~ pally Apesiuojoary

NU 90D

| JSCLLIBAOL ~

OZO 7h

d QPZL -

N
attorney fees, and for such other and further relief as the Court deems just and proper in

the premises.

COUNT Ii! —- BREACH OF CONTRACT AGAINST OHIO

COMES NOW Defendant Ohio Security Insurance Company, by and through
counsel, Keck & Phillips, L.L.C., and for its Answer to Count I of the Petition For
Declaratory Judgment And Breach of Contract of Ervin Cable Construction, LLC, plaintiff,
states:

61. In response to paragraph 61, Ohio realleges and incorporates its answers
and responses to paragraphs 1 through 60 of plaintiff's Petition as if fully set forth herein.

62. Ohio admits the allegations contained in paragraph 62.

63. Ohio is without sufficient information to form a belief as to the truth or falsity
of the allegations contained in paragraph 63 and therefore denies same.

64. Ohio denies the allegations contained in paragraph 64.

65. Ohio denies the allegations contained in paragraph 65.

66. Ohio denies the allegations contained in paragraph 66.

67. Ohio denies the allegations contained in paragraph 67.

WHEREFORE, Defendant Ohio Security Insurance Company, having answered to
Count III of the Petition For Declaratory Judgment And Breach of Contract of Ervin Cable
Construction, LLC, plaintiff, prays to be discharged therefrom, be awarded its costs and

attorney fees, and for such other and further relief as the Court deems just and proper in

the premises.

8

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 34 of 58

- HINA 9109 - payig Ajpeoiuooa|y

- O20Z ‘LL Jaquueaoy

Nd B8R:Z1
AFFIRMATIVE DEFENSES
Ohio asserts the following affirmative defenses:
1. Ohio restates and incorporates by this reference its answers and responses
to each and every one of the foregoing paragraphs 1-67 of the Petition as though fully set

forth herein.

2. Ohio denies each and every allegation contained in Plaintiff's Petition
unless specifically and unequivocally admitted in its Answer.

3. Ohio affirmatively states that the petition herein fails to state a claim upon
which relief may be granted.

4. Ohio affirmatively states that it should not be held liable for the negligence
of third parties.

5. Ohio affirmatively states that Plaintiff has failed to mitigate its damages.

6. Venue is improper for all or most of Plaintiff's claims in that the allegations
did not take place in Cole County, Missouri and the real property at issue is located in
Jackson County, Missouri and the contracts in question were signed outside of the State of
Missouri.

7. Plaintiff's claims are improperly joined and should be severed in that claims
against Ohio, as a matter of law, cannot be joined with claims against other parties and/or
Defendant Madovis Communications, Inc. See Rule 52.05, 52.06.

8. Plaintiff's claims are barred in whole or in part by failure of a condition

precedent, namely that liability to Plaintiff has not been established, therefore Ohio’s

9

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 35 of 58

~ pap Ayeouoanoasyg

~ 020% “LL 4aquusAoy - PHONY slog

Bel

Wed
liability on this claim, if any, cannot be determined because this claim is premature and not
ripe.

9. Plaintiff's claims are subject to the defenses of Defendant Madovis
Communications, Inc. and Ohio incorporates each of those defenses by reference and is
entitled to the benefit of the same as a defense barring or limiting any claim against it.

10. _ Plaintiff's claims are barred, in whole or in part, because Plaintiff's injury or
damages, if any, were the result of conduct of Plaintiff, independent third parties, and/or
events that were not foreseeable in the normal course of events and/or independent,
intervening, and superseding causes of the alleged injuries or damages.

11. If Plaintiff suffered injury or damages as alleged, which is denied, such injury
or damage resulted from: (a) acts or omissions of persons or entities for which Ohio is
neither liable nor responsible, or, in the alternative, Ohio is entitled to an assessment of the
relative degree of fault of all such persons and entities; or (b) resulted from causes that are
not related to or connected with the work or service by the insured. Such acts or omissions
on the part of others constitute or independent, intervening, and superseding causes of the
alleged injuries or damages.

12. Plaintiff's claims are barred, in whole or in part, because Plaintiff's injury or
damages, if any, were the “normal” consequence of the construction work such that the
work could not be described as an undesigned or unexpected event.

13. Ohio has no legal relationship or privity with Google Fiber Missouri, LLC
and Google Fiber, Inc., including its agents or contractors, and owed no duty to them by

which liability could be attributed to it.

10

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 36 of 58

- HNOUD afO9 - pays Ayjeotuonoeyy

I8QLUSAON

~ 0202 “LL

Wd GP:Z1
14. Ohio made no warranties of any kind or any representations of any nature
whatsoever to Plaintiff and/or any third parties. If any such warranties or representations
were made, Ohio specifically denies them, and Plaintiff failed to give notice of any breach
thereof.

15. Ohio issued policy BLS (20) 58 14 05 19 to Defendant Madovis
Communications, Inc. effective May 10, 2019 to May 10, 2020 (the “Policy”).

16. Ohio pleads the terms, conditions, endorsements, and amendments to any and
all policies of insurance, including the Policy, by which Plaintiff seeks recovery against
Ohio.

17. Ohio affirmatively states that the Policy it issued to Defendant Madovis

Communications, Inc. included the following provisions:
SECTION I -COVERAGES

COVERAGE A — BODILY INJURY AND PROPERTY DAMAGE

LIABILITY
1. Insuring Agreement

a. We will pay those sums that the insured becomes legally
obligated to pay as damages because of “bodily injury” or “property
damage” to which this insurance applies. We will have the right and
duty to defend the insured against any “suit” seeking those damages.
However, we will have no duty to defend the insured against any
“suit” seeking damages for “bodily injury” or “property damage” to
which this insurance does not apply. We may, at our discretion,
investigate any “occurrence” and settle any claim or “suit” that may
result...

b. This insurance applies to “bodily injury” and “property
damage” only if:

11

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 37 of 58

~ OOS “LL OqLUBADN - YNND a}og - payiy ApeowuoNosyy

Nd 8-2)
2.

(1) the “bodily injury” or “property damage” is caused by
an “occurrence” that takes place in the “coverage territory”;

(2) _ the “bodily injury” or “property damage” occurs during
the policy period...

Exclusions

This insurance does not apply to:

a.

Expected Or Intended Injury

“Bodily injury” and “property damage” expected or intended from the
standpoint of the insured...

Contractual Liability

“Bodily injury” and “property damage” for which the insured is
obligated to pay damages by reason of the assumption of liability in a
contract or agreement. This exclusion does not apply to liability for
damages:

(1) That the insured would have in the absence of the contract or
agreement; or

(2) Assumed in a contractor or agreement that is an “insured
contract,” provided the “bodily injury” or “property damage” occurs
subsequent to the execution of the contract or agreement. Solely for
the purposes of liability assumed in an “insured contract”, reasonable
attorney’s fees and necessary litigation expenses incurred by or for a
party other than an insured are deemed to be damages because of
“bodily injury” or “property damage”, provided:

(a) Liability to such party for, or for the cost of, that parties
defense has also been assumed in the same insured contract;
and

(b) Such attorneys’ fees and litigation expenses are for
defense of that party against a civil or alternative dispute

resolution proceeding in which damages to which this
insurance applies are alleged.

Damage To Property

12

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 38 of 58

- pat, Ajpeoiuo.noaly

~ OZOZ LL 42GWIAAON - UNIUND ajoOD

Nd @P-dl.
“Property damage” to:
(5) That particular part of real property on which you or any
contractors or subcontractors working directly or indirectly on your

behalf are performing operations, if the “property damage” arises out
of those operations; or

(6) particular part of any property that must be restored, repaired or
replaced because “your work” was incorrectly performed on it.

SECTION V — DEFINITIONS

13. “Occurrence” means an accident, including continuous or repeated exposure
to substantially the same general harmful conditions.
17. “Property damage” means:

a. Physical injury to tangible property, including all resulting loss of use
of that property. All such loss of use shall be deemed to occur at the time of
the physical injury that caused it; or

b. Loss of use of tangible property that is not physically injured. All such
loss of use shall be deemed to occur at the time of the “occurrence” that

caused it.

For purposes of this insurance, electric data is not tangible property. As used
in this definition, electronica data needs information, fax or programs stored
as or on, created or used on, or transmitted to or from computer software,
including systems and applications software, hard or floppy disks, CD-

ROMs, tapes, drives, cells, data processing devices or any other media which
are used with electronically controlled equipment.

* #

18. All of the conditions of the Policy have not been satisfied.
19. Ohio is entitled to an off-set and reduction against any adverse judgment or

verdict which may be rendered in this case by the amounts or consideration paid to Plaintiff

by any third party or insurance carrier, if any.

13

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 39 of 58

- OZOZ “LL JOQUIBAON - WNOND 9109 - pally AypeoucA.e;y

Wd SP-Z 1
20. No cause of action exists against Ohio until and unless the policy limits of all
applicable parties and third parties have been exhausted.

21. Plaintiff's claims are barred, and Plaintiff may not recover under all counts in
that said counts are duplicative for the same occurrence at issue.

22. Plaintiff is not entitled to double recovery.

23. Plaintiff's claims are barred by the agreements of the parties.

24. Plaintiffs claims are barred in that performance was made impossible by the
Plaintiff's conduct or the conduct of third parties.

25. ‘Plaintiffs claims are barred by the course of dealing and/or performance
between the parties.

26. Plaintiff's claims are barred by waiver and/or estoppel.

27. Plaintiff's claims are barred for lack of consideration.

28. Plaintiffs claims are barred by the doctrine of unclean hands.

29. ‘Plaintiff's claims are barred in that the Petition does not allege damages
caused by an “occurrence,” specifically an alleged breach(es) of contract is not an
“occurrence.”

30. Plaintiff's claims rely on contracts or other written instruments that are not
recited verbatim or attached to Plaintiff's Petition in violation of Rule 55.22.

31. Plaintiff's claims for equitable relief under 527.010 RSMo. must also fail
where there is an adequate remedy at law.

32. Plaintiff's claims for equitable relief fail to allege facts that present an actual

case or controversy and at this time only present a wholly hypothetical situation.

14

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 40 of 58

~ pep Aypeoonosyy

3

= JNU Vo

- OZOZ ‘LL 1aquisaony

y

Nd OP-L

A

\
33. Plaintiff is not entitled to attorney’s fees and costs from Ohio.

34. Plaintiff lacks standing to assert claims on behalf of third parties including
Verizon and/or Google Fiber.

35. Ohio asserts that it performed all duties owed under the Policy other than any
duties which were prevented, excused, or not covered, and therefore, never breached an
agreement.

36. Ohio never entered into an agreement with Verizon and/or Google Fiber.

37. | Ohio affirmatively asserts that Plaintiff is seeking to recover more than it is
entitled to recover in this case, and award of the judgment sought by Plaintiff would
unjustly enrich the Plaintiff.

38. | Ohio reserves the right to assert any affirmative defenses allowed pursuant to
Rule 55.08.

WHEREFORE, Defendant Ohio Security Insurance Company, having answered to
the actions stated in the Petition For Declaratory Judgment And Breach of Contract of
Ervin Cable Construction, LLC, plaintiff, prays to be discharged therefrom, be awarded
its costs and attorney fees, and for such other and further relief as the Court deems just
and proper in the premises.

DEMAND FOR JURY TRIAL

39. Ohio hereby demands that a trial by jury be had on all issues.

15

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 41 of 58

Nel 8P:ZL ~ OZOT “LL AEQUI@AON - [NDQ eOg - pays Aypeoiuo.nosly
Respectfully submitted,
KECK & PHILLIPS, LLC

By:  /s/John Spurlock
John Spurlock, MOBAR #69362
3140 E. Division
Springfield, Missouri 65802
417-890-8989
john@kpwlawfirm.com
ATTORNEYS FOR DEFENDANT
OHIO SECURITY INSURANCE
COMPANY

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and accurate copy of the foregoing was
sent via Missouri Courts efiling this 11th day of November, 2020, to:

Jeffrey H. Blaylock

Ford, Parshall & Baker, LLC
3210 Bluff Creek Drive
Columbia, MO 65201-3525

/s/ John Spurlock
John Spurlock

16

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 42 of 58

- HNN B09 - Petty Ayeoiuonoayy

Wid 8h-él - 0200 || | laquiaacy
FORD, PARSHALL & BAKER, L.L.C.

 

 

 

ATTORNEYS AT LAW

HAMP FORD 3210 Bluff Creek Drive

JEFFREY O, PARSHALL THEODORE L. LYNCH

MICHAEL R. BAKER Columbia, Missouri 65201-3525 RYAN M. MAYES

JEFFREY H. BLAYLOCK SYDNEY L. DOWELL

CAND Wy. WALKER Telephone (573) 449-2613

CLAYTON L. THOMPSON Of Counsel

W. TYLER DUNN Facsimile (573) 875-8154 MICHAEL R. WHITWORTH*
JILL R. JACKSON

° www. fpb-law.com *Also admitted in Llinois
email for Jeffrey H. Blaylock —_.%

jblaylock@fpb-law.com
November 13, 2020

Dawnel Davidson

Circuit Clerk of Cole County
Cole County Courthouse

301 East High Street, Room 200
Jefferson City, MO 65101

RE: Ervin Cable Construction v. Ohio Security Insurance Company and
Madovis Communications, Inc.
In the Circuit Court of Cole County, Missouri
Case No.: 20AC-CC000319

Dear Ms. Davidson:

I am requesting issuance of an Alias Summons to Madovis Communications, Inc. The person to
be served is Registered Agent: Madalina Niculai, 6417 Grenada Island Avenue, Apollo Beach, FL
33572.

Thank you for your attention to these matters.

 

JHB/kmh

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 43 of 58
IN THE 19TH JUDICIAL CIRCUIT, COLE COUNTY, MISSOURI

 

 

 

Judge or Division: Case Number: 20AC-CC00319

JON EDWARD BEETEM

Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address:
ERVIN CABLE CONSTRUCTION JEFFREY HYATT BLAYLOCK

FORD PARSHALL & BAKER LLC
3210 BLUFF CREEK DR
vs. | COLUMBIA, MO 65201

 

 

 

 

Defendant/Respondent: Court Address:

OHIO SECURITY INSURANCE COMPANY 301 E HIGH

Nature of Suit: JEFFERSON CITY, MO 65101

CC Breach of Contract (Date File Stamp)

 

Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)

 

The State of Missouri to: MADOVIS COMMUNICATIONS, INC.
Alias:

SERVE: MADALINA NICULAI
6417 GRENADA ISLAND AVENUE
APOLLO BEACH, FL 33572

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, copy of
which is attached, and to serve a copy of your pleading upon the attorney for the
plaintiff/petitioner at the above address all within 30 days after service of this summons upon
you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
taken against you for the relief demanded in this action. CR >

Monday, November 16, 2020 =

COLE COUNTY Date Clerk
Further Information:

 

 

 

Officer's or Server’s Affidavit of Service

| certify that:
1. 1am authorized to serve process in civil actions within the state or territory where the above summons was served.
2. My official title is of County, (state).

 

3. [have served the above summons by: (check one)
delivering a copy of the summons and a copy of the petition to the defendant/respondent.

[J leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
defendant/respondent with , a person of the defendant's/respondent’s family
over the age of 15 years who permanently resides with the defendant/respondent.

[-] (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

 

 

 

 

(name) (title).
CJ other:
Served at (address)
in County, (state), on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Subscribed and sworn to before me this (day) (month) (year).
Iam: (check one) [_] the clerk of the court of which affiant is an officer.
(_] the judge of the court of which affiant is an officer.
(Seal) [_] authorized to administer oaths in the state in which the affiant served the above
summons. (use for out-of-state officer)
[-] authorized to administer oaths. (use for court-appointed server)
Signature and Title
Service Fees
Summons $
Non Est $
Mileage $ ( miles @ $ per mile)
Total $

 

See the following page for directions to officer making return on service of summons.

 

OSCA (07-18) SM60 (SMOS Ser Zoitlves/oniA Gadumektlng bacsmoweit 1-2 1 FoileckdaRdReoed410Page AdleOb4B, 54.07, 54.14, 54.20:
506.500, 506.510 RSMo

 
 

Directions to Officer Making Return on Service of Summons

A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
defendant’s/respondent’s refusal to receive the same.

Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
leaving a copy of the summons and motion at the individual's dwelling house or usual place of abode with some
person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
registered agent or to any other agent authorized by appointment or required by law to receive service of process;
(4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
any person otherwise lawfully so designated.

Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
territory where such service is made.

Service may be made in any state or territory of the United States. If served in a territory, substitute the word
“territory” for the word “state.”

The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
within the state or territory where service is made.

Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within

30 days after service.

 

 

OSCA (07-18) SM60 (SMOE) Ser Gade oA Bacimbdit kos SdGmosant 1-2 2 hileckdaRdQnwo319)Page AdeHS4B, 54.07, 54.14, 54.20:
506.500, 506.510 RSMo

 
IN THE CIRCUIT COURT OF COLE COUNTY, MISSOURI

ERVIN CABLE
CONSTRUCTION, LLC,

Plaintiff,

Vv. Case No.: 20AC-CC00319

OHIO SECURITY INSURANCE
COMPANY, a foreign insurance
company,

and

MADOVIS COMMUNICATIONS, INC.,
an administratively dissolved foreign
corporation,

Newel Ne Nee Nee Nee Nene? Nee Nee Se Seer Newer” Nem See! Nem Nee New! Nese” Nee

Defendants.
MOTION FOR APPOINTMENT OF SPECIAL PROCESS SERVER

COMES NOW Plaintiff, by and through undersigned counsel, and for its Motion for
Appointment of Special Process Server, states and shows to the court as follows:

1. This action was filed on August 18, 2020.

2. Defendant Madovis Communications, Inc. is a foreign for-profit corporation with
its principal place of business located at 6417 Grenada Island Avenue, Apollo Beach, Florida
33572.

3. On January 31, 2019, the Missouri Secretary of State revoked Madovis’ Certificate
of Authority to transact business in the state of Missouri pursuant to Mo. Rev. Stat. §351.602.

4. Revocation of Madovis’ Certificate of Authority did not terminate the authority of
the registered agent of the corporation pursuant to Mo. Rev. Stat. §351.602.5.

5. Madovis Communications, Inc.’s last registered agent in the state of Missouri was
Pavel Pop-Buia, 538 Hardesty Avenue, Kansas City, Missouri 64130.

1
Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 46 of 58
6. Plaintiff has attempted service on said registered agent for Madovis
Communications, Inc.; however, such attempted service was not successful because said registered
agent was “not at listed address” per the Department of Civil Process of the Circuit Court of
Jackson County, Missouri. Exhibit 1.

7. Plaintiff's investigation reveals that Madovis Communications, Inc. is a Florida for-
profit corporation in good standing and has a registered agent, Madalina Niculai, 6417 Grenada
Island Avenue, Apollo Beach, Florida 33572.

8. Pursuant to Missouri Rule of Civil Procedure 54.14(a)(2), personal service outside
the state of Missouri may be made by a person appointed by the court in which the action is
pending.

9. Plaintiff requests the court appoint Beau Charlet, of Accurate Serve, P.O. Box 5141,
Lakeland, Florida 33807 to serve process on Defendant Madovis Communications, Inc. in this
action. Plaintiff states Beau Charlet is over the age of 18 and is authorized by the laws of the state
of Florida to serve legal Summons and process.

WHEREFORE, Defendant respectfully requests the Court enter an Order appointing Beau

Charlet as Special Process Server in this action, and for such and further relief as the Court deems

just and proper in the premises.

2
Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 47 of 58
Respectfully submitted,

/s/ Jeffrey H. Blaylock
JEFFREY H. BLAYLOCK #34151

email: jblaylock@fpb-law.com
FORD, PARSHALL & BAKER, L.L.C.

3210 Bluff Creek Drive

Columbia, MO 65201-3525

Tel: (573) 449-2613

Fax: (573) 875-8154

ATTORNEYS FOR PLAINTIFF

CERTIFICATE OF SERVICE

I hereby certify that I have, on this 17" day of November, 2020 electronically filed a copy
of the foregoing pleading with the Circuit Court of Cole County, Missouri, Missouri by filing same
through the court’s electronic filing system.

/s/ Jeffrey H. Blaylock
JEFFREY H. BLAYLOCK

3
Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 48 of 58
IN THE CIRCUIT COURT OF COLE COUNTY, MISSOURI

ERVIN CABLE )
CONSTRUCTION, LLC, )
)
Plaintiff, )
)
V. ) Case No.: 20AC-CC00319
)
OHIO SECURITY INSURANCE )
COMPANY, a foreign insurance )
company, )
)
and )
)
MADOVIS COMMUNICATIONS, INC., )
an administratively dissolved foreign )
corporation, )
)
Defendants. )
[PROPOSED] ORDER APPOINTING SPECIAL PROCESS SERVER
Now on this day of , 2020, the Court having taken under

consideration Plaintiff's Motion for Appointment of Special Process Server, does hereby appoint
Beau Charlet, P.O. Box 5141, Lakeland, Florida 33807 as Special Process Server in the above
matter and said Beau Charlet is authorized to serve the Summons and Petition herein on Madovis
Communications, Inc., and shall execute his Affidavit pursuant to Missouri Rule of Civil

Procedure 54.20(b)(2) upon service on said registered agent.

 

JON EDWARD BEETUM
Judge of the Circuit Court of Cole County,
Missouri

Date:

 

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 49 of 58
IN THE CIRCUIT COURT OF COLE COUNTY, MISSOURI

ERVIN CABLE
CONSTRUCTION, LLC,

Plaintiff,

Vv. Case No.: 20AC-CC00319

OHIO SECURITY INSURANCE
COMPANY, a foreign insurance
company,

and

MADOVIS COMMUNICATIONS, INC.,
an administratively dissolved foreign
corporation,

New Set Nee! ee Nee Noe Neer! See ee Nee Nee eee” ee Nee Nee Nee Nene Nee’

Defendants.

ORDER APPOINTING SPECIAL PROCESS SERVER

 

Now on this 18th day of NOVEMBER , 2020, the Court having taken under
consideration Plaintiff's Motion for Appointment of Special Process Server, does hereby appoint
Beau Charlet, P.O. Box 5141, Lakeland, Florida 33807 as Special Process Server in the above
matter and said Beau Charlet is authorized to serve the Summons and Petition herein on Madovis
Communications, Inc., and shall execute his Affidavit pursuant to Missouri Rule of Civil

Procedure 54.20(b)(2) upon service on said registered agent.

 

by rlo
JON EDWARD BEETUM
Judge of the Circuit Court of Cole County,
Missouri

Date: 11-18-2020

 

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 50 of 58
IN THE CIRCUIT COURT OF COLE COUNTY, MISSOURI

ERVIN CABLE )
CONSTRUCTION, LLC, )
)
Plaintiff, )
)

v. ) Case No.: 20AC-CC00319
)
OHIO SECURITY INSURANCE )
COMPANY, a foreign insurance )
company, )
)
and )
)
MADOVIS COMMUNICATIONS, INC., )
an administratively dissolved foreign )
corporation, )
)
Defendants. )

MOTION FOR APPOINTMENT OF SPECIAL PROCESS SERVER

COMES NOW Plaintiff, by and through undersigned counsel, and for its Motion for
Appointment of Special Process Server, states and shows to the Court as follows:

1. This action was filed on August 18, 2020.

2. Plaintiff promptly obtained service of process on Defendant Ohio Security
Insurance Company, which has filed an Answer herein.

3. Defendant Madovis Communications, Inc. is a foreign for-profit corporation with
its principal place of business located at 6417 Grenada Island Avenue, Apollo Beach, Florida
33572.

4. On January 31, 2019, the Missouri Secretary of State revoked Madovis’ Certificate
of Authority to transact business in the state of Missouri pursuant to Mo. Rev. Stat. §351.602.

5. Revocation of Madovis’ Certificate of Authority did not terminate the authority of
the registered agent of the corporation pursuant to Mo. Rev. Stat. §351.602.5.

1
Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 51 of 58
6. Madovis Communications, Inc.’s last registered agent in the state of Missouri was
Pavel Pop-Buia, 538 Hardesty Avenue, Kansas City, Missouri 64130.

7. Plaintiff has attempted service on said registered agent for Madovis
Communications, Inc.; however, such attempted service was not successful because said registered
agent was “not at listed address” per the Department of Civil Process of the Circuit Court of
Jackson County, Missouri. Exhibit 1.

8. Plaintiff's investigation reveals that Madovis Communications, Inc. is a Florida for-
profit corporation in good standing and has a registered agent, Madalina Niculai, 6417 Grenada
Island Avenue, Apollo Beach, Florida 33572.

9. Pursuant to Missouri Rule of Civil Procedure 54.14(a)(2), personal service outside
the state of Missouri may be made by a person appointed by the court in which the action is
pending.

10. On November 13, 2020, Plaintiff requested the Court appoint Beau Charlet as
Special Process Server in the above matter.

11. On November 18, 2020, the Court entered its Order appointing Mr. Charlet as
Special Process Server.

12. After forwarding the Summons and Petition to Mr. Charlet for service, counsel for
Plaintiff was informed that Mr. Charlet is no longer personally serving Summons.

13. Accordingly, Plaintiff is requesting the Court to appoint a substitute Special Process
Server in this matter. Specifically, Plaintiff requests the Court to appoint Stefanie Neuman, 401
East Jackson Street, Suite 2340, Tampa, Florida 33602 to serve process on Defendant Madovis
Communications, Inc. in this action. Plaintiff states Stefanie Neuman is over the age of 18 and is

authorized by the laws of the state of Florida to serve legal Summons and Process.

2
Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 52 of 58
WHEREFORE, Defendant respectfully requests the Court to enter its Order appointing

Stefanie Neuman as Special Process Server in this action, and for such other and further relief as

the Court deems just and proper in the premises.

Respectfully submitted,

/s/ Jeffrey H. Blaylock
JEFFREY H. BLAYLOCK #34151

email: jblaylock@fpb-law.com

FORD, PARSHALL & BAKER, L.L.C.
3210 Bluff Creek Drive

Columbia, MO 65201-3525

Tel: (573) 449-2613

Fax: (573) 875-8154

ATTORNEYS FOR PLAINTIFF

CERTIFICATE OF SERVICE

I hereby certify that I have, on this 7" day of December, 2020 electronically filed a copy
of the foregoing pleading with the Circuit Court of Cole County, Missouri, Missouri by filing same
through the court’s electronic filing system.

/s/ Jeffrey H. Blaylock
JEFFREY H. BLAYLOCK

3
Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 53 of 58
IN THE CIRCUIT COURT OF COLE COUNTY, MISSOURI

ERVIN CABLE )
CONSTRUCTION, LLC, )
)
Plaintiff, )
)

v. ) Case No.: 20AC-CC00319
)
OHIO SECURITY INSURANCE )
COMPANY, a foreign insurance )
company, )
)
and )
)
MADOVIS COMMUNICATIONS, INC., )
an administratively dissolved foreign )
corporation, )
)
Defendants. )

ORDER APPOINTING SPECIAL PROCESS SERVER
Now on this 8th day of December , 2020, the Court having taken under
consideration Plaintiff's Motion for Appointment of Special Process Server, does hereby appoint
Stefanie Neuman, 401 East Jackson Street, Suite 2340, Tampa, Florida 33602 as Special Process
Server in the above matter and said Stefanie Neuman is authorized to serve the Summons and
Petition herein on Madovis Communications, Inc., and shall execute her Affidavit pursuant to
Missouri Rule of Civil Procedure 54.20(b)(2) upon service on said registered agent.

by rlo

 

12/8/2020

Date:

 

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 54 of 58
FORD, PARSHALL & BAKER, L.L.C.

HAMP FORD

JEFFREY O. PARSHALL
MICHAEL R. BAKER
JEFFREY H. BLAYLOCK.
DAVID W. WALKER
CLAYTON L. THOMPSON
W. TYLER DUNN

 

 

email for Jeffrey H. Blaylock
jblaylock@fpb-law.com

Dawnel Davidson

Circuit Clerk of Cole County
Cole County Courthouse

301 East High Street, Room 200
Jefferson City, MO 65101

 

 

ATTORNEYS AT LAW

3210 Bluff Creek Drive
THEODORE L. LYNCH
Columbia, Missouri 65201-3525 RYAN M. MAYES
SYDNEY L. DOWELL

Telephone (573) 449-2613
Facsimile (573) 875-8154 MICHAEL R, WHITWORTH
JILL R. JACKSON

www.fpb-law.com *Also admitted in Hlinois
¢
January 18, 2021

RE: Ervin Cable Construction y. Ohio Security Insurance Company and
Madovis Communications, Inc.
In the Circuit Court of Cole County, Missouri
Case No.: 20AC-CC000319

Dear Ms. Davidson:

I am requesting issuance of an Alias Summons to Madovis Communications, Inc. The person to
be served is Registered Agent: Madalina Niculai, 6417 Grenada Island Avenue, Apollo Beach, FL

33572.

Thank you for your attention to these matters.

JHB/kmh

 

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 55 of 58

- JNDUD ajO9 - payli4 Ajpeotuonoesy

LZ0d ‘@, Avenuer

me AW ESIEL -
IN THE 19TH JUDICIAL CIRCUIT, COLE COUNTY, MISSOURI

 

 

 

Judge or Division: Case Number: 20AC-CC00319

JON EDWARD BEETEM

Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address:
ERVIN CABLE CONSTRUCTION JEFFREY HYATT BLAYLOCK

FORD PARSHALL & BAKER LLC
3210 BLUFF CREEK DR
vs. | COLUMBIA, MO_ 65201

 

 

 

 

Defendant/Respondent: Court Address:

OHIO SECURITY INSURANCE COMPANY 301 E HIGH

Nature of Suit: JEFFERSON CITY, MO 65101

CC Breach of Contract (Date File Stamp)

 

Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)

 

The State of Missouri to: MADOVIS COMMUNICATIONS, INC.
Registered Agent: Madalina Niculai

MADALINA NICULAI
6417 GRENADA ISLAND AVENUE
APOLLO BEACH, FL. 33572

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, copy of
which is attached, and to serve a copy of your pleading upon the attorney for the
plaintiff/petitioner at the above address all within 30 days after service of this summons upon
you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be

b ae taken against you for the relief demanded in this action.
01-19-2021 {
COLE COUNTY Date

Further Information: by kdh

 

 

 

Officer’s or Server’s Affidavit of Service

| certify that:
1. | am authorized to serve process in civil actions within the state or territory where the above summons was served.
2. My official title is of County, (state).

 

3. | have served the above summons by: (check one)
delivering a copy of the summons and a copy of the petition to the defendant/respondent.

C] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
defendant/respondent with , a person of the defendant’s/respondent’s family
over the age of 15 years who permanently resides with the defendant/respondent.

(_] (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

 

(name) (title).
[-] other:
Served at (address)
in County, (state), on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Subscribed and sworn to before me this (day) (month) (year).
| am: (check one) [_] the clerk of the court of which affiant is an officer.
[] the judge of the court of which affiant is an officer.
(Seal) [-] authorized to administer oaths in the state in which the affiant served the above

summons. (use for out-of-state officer)
[_] authorized to administer oaths. (use for court-appointed server)

 

Signature and Title

 

Service Fees

Summons $

Non Est $

Mileage $ ( miles @ $ per mile)
Total $

 

See the following page for directions to officer making return on service of summons.

 

OSCA (07-18) SM60 (SMO) Fer Zoid bew Cos: Oaéumbelips Decsmosent 1-2 iRiedsaWGdasbigPage BiteobAB, 54.07, 54.14, 54.20:
506.500, 506.510 RSMo

 
 

Directions to Officer Making Return on Service of Summons

A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
defendant’s/respondent’s refusal to receive the same.

Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
leaving a copy of the summons and motion at the individual's dwelling house or usual place of abode with some
person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
registered agent or to any other agent authorized by appointment or required by law to receive service of process;
(4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
any person otherwise lawfully so designated.

Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
territory where such service is made.

Service may be made in any state or territory of the United States. If served in a territory, substitute the word
“territory” for the word “state.”

The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
manner of service, the official character of the affiant, and the affiant's authority to serve process in civil actions
within the state or territory where service is made.

Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within

30 days after service.

 

 

OSCA (07-18) SM60 (SMOS) Fer Zod Vee COM. DOduhetlips DesmMosent 1-2 2haled(sse2Hédarbi19P age BuleobAG, 54.07, 54.14, 54.20;
506.500, 506.510 RSMo

 
FORD, PARSHALL & BAKER, L.L.C.

 

 

ATTORNEYS AT LAW

HAMP FORD 3210 Bluff Creek Drive

JEFFREY O. PARSHALL THEODORE L. LYNCH

MICHAEL R. BAKER Columbia, Missouri 65201-3525 RYAN M. MAYES

JEFFREY H. BLAYLOCK SYDNEY L. DOWELL

DAVID W. WALKER Telephone (573) 449-2613

CLAYTON L. THOMPSON Of Counsel

W. TYLER DUNN Facsimile (573) 875-8154 MICHAEL R. WHITWORTH*
JILL R. JACKSON

¢ www. fpb-law.com *Also admitted in Tlinols
o

 

email for Jeffrey H. Blaylock
iblayloc b-law.com

February 3, 2021

Dawnel Davidson

Circuit Clerk of Cole County
Cole County Courthouse

301 East High Street, Room 200
Jefferson City, MO 65101

RE: Ervin Cable Construction v. Ohio Security Insurance Company and
Madovis Communications, Inc.
In the Circuit Court of Cole County, Missouri
Case No.: 20AC-CC000319

Dear Ms. Davidson:

I would appreciate it if you would cause Summons to issue for service by certified mail to the
following:

Madovis Communications, Inc.

c/o Madalina Niculai, Registered Agent
6417 Grenada Island Avenue,

Apollo Beach, FL 33572.

My office will proceed with service of the Summons when issued via certified mail, signature
and return receipt requested.

Thank you for your assistance in this matter. Please let me know if you have any questions.

 

JEFFREY H. BLAYLOCK

JAHB/kmh

Case 2:21-cv-04024-NKL Document 1-2 Filed 02/05/21 Page 58 of 58

 

~ WNOND 9[CD ~ pats Aypeoiuonoayy

LZO0Z “€0 Areruge4

Wa £b-20 >
